Citation Nr: 1133433	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO rating decision that, in pertinent part, reopened and denied the Veteran's claim for entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, on a de novo basis.  

The Board observes that the August 2009 RO decision (noted above), in pertinent part, reopened the Veteran's claim for entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, and denied that claim on a de novo basis.  The Board notes, however, that service connection for diabetes mellitus, to include as due to Agent Orange exposure, was previously denied in a final January 2003 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The August 2009 RO decision (noted above) also addressed other matters that have not been listed.  In October 2009, the Veteran returned a notice of disagreement addressing numerous matters.  The RO issued a responsive statement of the case in January 2010.  In his September 2009 VA Form 9, the Veteran confined his appeal to the issue of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  The record does not reflect that a timely substantive appeal has been submitted as to any other matters, thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  






FINDINGS OF FACT

1.  By way of a January 2003 decision, the RO denied service connection for diabetes mellitus, to include as due to Agent Orange, and the Veteran did not appeal.  

2.  Evidence submitted since that decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2002).  

3.  New and material evidence has not been received to reopen a claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2008, additional correspondence in December 2008, and a rating decision in August 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board notes that the original December 2008 correspondence (noted above) not only told the appellant what constitutes new and material evidence, but also advised him of the reasons for the previous denial of his claim for service connection and what evidence was needed in order to be considered new and material.  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.  This correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore a remand for additional notification would serve no useful purpose.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a January 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  

The Board also observes that subsequent to the January 2010 statement of the case, additional evidence (statements and articles submitted by the appellant, as well as an August 2070 letter from the appellant to his parents) have been associated with the record.  The additional evidence, however, is essentially duplicative of evidence already of record in that it refers to appellant's assertions that he served on guard duty in Thailand and essentially restates his contentions, albeit in the form of articles, that he was exposed to Agent Orange during his period of service.  The newly submitted evidence is either duplicative of facts or contentions already of record, or is not pertinent to the basis for the denial of appellant's claim.  Therefore, a remand for a supplemental statement of the case as to such evidence would serve no useful purpose.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The RO denied service connection for diabetes mellitus, to include as due to Agent Orange exposure, in January 2003.  The January 2003 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January RO decision included the following:  the Veteran's service personnel and private treatment records; post-service private treatment records; and the Veteran's own statements.  The RO denied service connection for diabetes mellitus, to include as due to Agent Orange exposure, on the basis that the required service in Vietnam was not shown and that the Veteran's diabetes mellitus was not related to his period of service.  The RO indicated that a review of the Veteran's service personnel and treatment records showed that he served in the Air Force in Thailand.  The RO noted that no in-country service in Vietnam was shown.  The RO reported that there was no evidence of treatment, diagnoses, or complaints related to diabetes mellitus in the Veteran's service treatment records, or within the one year presumptive period following his discharge from service.  The RO also indicated that the Veteran's private treatment records showed that he was diagnosed with diabetes mellitus, type II, in July 1997, which was twenty-one years following his discharge from the Air Force.  The RO noted that there was no evidence in the Veteran's service personnel and treatment records to link his current diabetes mellitus to the time he served in the military.  

The Veteran had active service from March 1968 to September 1976.  His available service personnel records do not show service in Vietnam.  The Veteran's available service personnel records do indicate that he served at Ubon Airfield in Thailand with the 8th Avionics Maintenance Squadron from February 1970 to apparently February 1971.  His DD Form 214 for a period of service from March 1968 to December 1970 indicates that he had nine months and twenty-eight days of foreign and/or sea service.  There was a notation that the Veteran last served at Ubon Airfield, in Ubon, Thailand.  His occupational specialty was listed as a radar navigation system repairman.  A DD Form 214 for another period of service from December 1974 to September 1976 indicates that the Veteran had four years, one month, and eleven days of foreign and/or sea service.  His occupational specialty, at that time, was listed as avionic communications radio repairmen and technician.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of diabetes mellitus or of any elevated blood sugar readings.  The July 1976 separation examination report noted that the Veteran was grossly obese.  It was reported that the Veteran denied that he had a family history of diabetes or psychosis, and that he also denied that he used contact lenses or drugs, had a history of motion sickness or disturbances of consciousness, or had any other pertinent medical or surgical history.  There was a notation the Veteran's urinalysis was negative for albumin and sugar.  

Post-service private treatment records show treatment for disorders including diabetes mellitus.  

A July 1997 treatment report from Westfield Family Physicians indicated that the Veteran was seen for his first visit and that he reported no medical problems.  The Veteran reported that he did have some periodic screenings through work, which were quite thorough in 1994, and which included a complete blood work-up that was notable at the time for a blood sugar reading of 165, as well as elevated lipids.  It was noted that on a recheck that spring, the Veteran's lipids were high and his fasting blood sugar was 190.  The impression was type II diabetes mellitus; hypertension longstanding; and severe hyperlipidemia likely secondary to diabetes mellitus.  

Subsequent treatment records from Westfield Family Physicians dated through April 2002 referred to treatment for disorders including diabetes mellitus.  For example, an April 2002 treatment entry related an impression of type II diabetes mellitus, with improved control needed; hypertension, well controlled; and dyslipidemia, with a very poor fasting lipid profile the previous month.  

The evidence received since the January 2003 RO decision includes the following:  a declassified November 1969 U.S. Military Assistance Command, Thailand, and Joint U.S. Military Advisory Group, Thailand, Mission Policy on Base Defense, received in October 2008; a declassified History of the 8th Tactical Fighter Wing from April 1970 to June 1970, which was stationed at Ubon Royal Thai Air Force Base, Ubon, Thailand, received in October 2008; a VA Memorandum for the Record regarding Herbicide Use in Thailand during the Vietnam Era; a July 2009 response from the U.S. Army and Joint Services Records Research Center (JSRRC); post-service VA treatment records; a VA examination report; articles submitted by the Veteran; an August 1970 statement from the Veteran to his parents received in April 2011; and statements from the Veteran and his representative.  

In an October 2008 statement, the Veteran's representative indicated that the Veteran served at the Ubon Royal Thai Air Force Base in Ubon, Thailand from February 1970 to February 1971.  The representative reported that excerpts from a declassified History of the 8th Tactical Fighter Wing from April 1970 to June 1970 clearly stated that "weed killer" was used on the bases perimeter.  The representative also indicated that a declassified November 1969 U.S. Military Assistance Command, Thailand, and Joint U.S. Military Advisory Group, Thailand, Mission Policy on Base Defense, also clearly reported that herbicides were used in Thailand.  The representative contended that the Veteran's diabetes mellitus was related to his period of service, to specifically include exposure to Agent Orange while serving in Thailand.  

A declassified November 1969 U.S. Military Assistance Command, Thailand, and Joint U.S. Military Advisory Group, Thailand, Mission Policy on Base Defenses, received in October 2008, indicated that the attached Mission Policy on Base Defense was forwarded for information and compliance.  The Mission Policy on Base Defense indicated, as to general policy, that the approval to conduct soil sterilization and/or exfoliation operations on or around U.S. installations would be obtained from the U.S. Embassy.  It was noted that coordination would be effected with the local U.S. Consul where applicable.  

A declassified History of the 8th Tactical Fighter Wing from April 1970 to June 1970, which was stationed at Ubon Royal Thai Air Force Base, Ubon, Thailand, received in October 2008, indicated that additional security measures were taken or initiated during the reporting period.  As to the additional security measures, it was noted that spraying of the base perimeter with "weed killer" was begun during the reporting period after permission was received from the U.S. and Thai Air Force agencies.  The history report also indicated that at the close of the reporting period, the project was 33 percent completed and that because spraying during the rainy season was useless, the completion date for the project was unknown.  

A VA Memorandum for the Record reported that the Department of Defense indicated that only limited testing of tactical herbicides was conducted in Thailand from April 1964 through September 1964.  The Department of Defense reported that, specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  It was noted that the report of those tests indicated that five civilian and five military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  The VA Memorandum for the Record stated that such location was not near any U.S. military installations or Royal Thai Air Force Base.  

The VA Memorandum for the Record indicated that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not in Thailand.  It was noted that a letter was received from the Department of the Air Force which stated that, other than the 1964 tests on Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  The VA Memorandum for the Record indicated that there were records which indicated that commercial herbicides were frequently used for vegetation control within the perimeters of bases during the Vietnam era, but that all such use required approval of both the Armed Services Pest Control Board and the Base Civil Engineer.  

The VA Memorandum for the Record further indicated that there were no records of tactical herbicide spraying by Operation Ranch Hand or Army Chemical Corps aircraft in Thailand after 1964 and that the Operation Ranch Hand aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  The VA Memorandum for the Record stated that there were records which indicated that modified Operation Ranch Hand aircraft flew seventeen insecticide missions in Thailand from August through September 1963 and in October 1966.  It was noted that the 1966 mission involved the spraying of Malathion insecticide for the control of malaria carrying mosquitoes.  The VA Memorandum for the Record indicated that such facts were not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.  

The VA Memorandum for the Record indicated that while the Thailand "CHECO Report" did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced in perimeters.  It was noted that if a veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The VA Memorandum for the Record indicated, however, that no records showed that the same tactical herbicides used in Vietnam were used in Thailand.  

The VA Memorandum for the Record further indicated that if a veteran's claim was based on general herbicide use within the base, such as small scale brush or weed clearing activity along the flight line or around living quarters, there were no records of such activities involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  The VA Memorandum for the Record indicated that unless a veteran's claim was inherently incredible, clearly lacked merit, or there was no reasonable possibility that further VA assistance would substantiate the claim, regional offices should send a request to JSRRC for any information that such organization could provide to corroborate a veteran's claimed exposure.  

A July 2009 response from the JSRRC indicated that available historical records did not document the spraying, testing, transporting, storage, or usage of herbicides in Ubon, Thailand.  The JSRRC reported that their research, at that time, indicated that herbicides were sprayed in 1964, in an isolated coastal area near Pranburi, Thailand.  The JSRRC noted that, specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army.  The JSRRC stated that such location was not near any U.S. military installation or Royal Thai Air Force Base.  The JSRRC indicated that, therefore, they could not document or verify that the Veteran was exposed to herbicides while serving at Ubon Air Force Base, Thailand.  The JSRRC reported that they reviewed the Department of Defense listing of herbicide spray areas and test sites outside the Republic of Vietnam, and that Ubon was not a listed location.  

VA treatment records dated through December 2009, including a VA examination report, show treatment for disorders including diabetes mellitus.  

An August 1970 letter from the Veteran to his parents, received in April 2011, indicated that he made it through serving on guard duty all night.  

The Board notes that the declassified November 1969 U.S. Military Assistance Command, Thailand, and Joint U.S. Military Advisory Group, Thailand, Mission Policy on Base Defense, received in October 2008; the declassified History of the 8th Tactical Fighter Wing from April 1970 to June 1970, which was stationed at Ubon Royal Thai Air Force Base, Ubon, Thailand, received in October 2008; the VA Memorandum for the Record regarding Herbicide Use in Thailand during the Vietnam Era; the July 2009 response from the U.S. Army and Joint Services Records Research Center (JSRRC); and the additional VA treatment records and examination report; as well as the Veteran's and his representative's additional statements, do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, the fact that the Veteran currently has diabetes mellitus is not in dispute, either today or in January 2003.  Additionally, none of submitted evidence shows that the Veteran was exposed to Agent Orange while serving in Thailand.  In fact, the additional documents discussed above, to specifically include the July 2009 response from the JSRRC, specifically indicate that the Veteran did not have Agent Orange exposure during service.  The statements of the Veteran and his representative in this regard, to include the August 1970 statement to his parents, are also cumulative and redundant.  

As noted previously, the RO denied service connection for diabetes mellitus, to include as due to Agent Orange exposure, on the basis that the required service in Vietnam was not shown and that the Veteran's diabetes mellitus was not related to his period of service.  The RO indicated that a review of the Veteran's service personnel and treatment records showed that he served in the Air Force in Thailand and that no in-country service in Vietnam was shown.  The RO reported that there was no evidence of treatment, diagnoses, or complaints related to diabetes mellitus in the Veteran's service treatment records, or within the one year presumptive period following his discharge from service.  The RO also indicated that there was no evidence in the Veteran's service personnel and treatment records to link his current diabetes mellitus to the time he served in the military.  None of the recently submitted evidence links any current diabetes mellitus, to include as due to Agent Orange, to the Veteran's period of service.  

The Board observes that the Veteran has reported that he has diabetes mellitus that is due to his period of service, to include exposure to Agent Orange while serving in Thailand.  The Board notes, however, without the appropriate medical training and expertise, the Veteran is not competent to offer a probative opinion on a medical matter, such as with respect to the etiology of a claimed disability.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had symptoms during his period of service that he thought were related to diabetes mellitus, or that he had diabetes mellitus for many years, he is not competent to diagnose his claimed right rib disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no evidence of current diabetes mellitus that is related to his period of service, to include as due to Agent Orange exposure.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the January 2003 RO decision.  Thus the claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure, may not be reopened, and the January 2003 RO decision remains final.  


ORDER

The application to reopen the claim for entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


